 

EXHIBIT 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED.

[***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

Packey Velleca

Sales Director, GE Aviation

One Neumann Way

Cincinnati, OH 45215

AMENDED AND RESTATED LA13-1

dated March 20, 2020

LETTER AGREEMENT NO. 13

TO GTA No. CF34-0801-055

WHEREAS, General Electric Company, acting through its GE-Aviation business unit
(hereinafter individually referred to as “GE”), and Mesa Air Group, Inc.
(hereinafter individually referred to as “Airline”) (GE and Airline being
hereinafter collectively referred to as the “Parties”) have entered into General
Terms Agreement CF34-0801-055 dated November 15, 2002, and all of its subsequent
amendments (hereinafter collectively referred to as “GTA”); and

WHEREAS Airline and GE have entered into Letter Agreement No. 13 to the GTA,
dated December 11, 2019, (“LA13”); and

WHEREAS Airline and GE desire to amend and restate LA13, and refer to as “LA No.
13- 1” (“Agreement”); and

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Parties agree to all of the following:

 

1.

The Effective Date of this Agreement is the date this Agreement is executed by
both Parties.

 

2.

Sale and Delivery. Airline agrees to purchase and take delivery of (20) new
spare CF34-8C5 engines (“New Engine”) from GE according to the delivery schedule
set forth in Attachment A hereto (the “Delivery Schedule”).

 

3.

Special Discount. GE agrees to provide Airline with a special price for the New
Engines, equal to [***] off the price listed in Attachment C, and subject to
escalation in accordance with Attachment D. GE and Airline agree this selling
price, compared to the list price in calculated in accordance with Attachments C
& D, shall be considered a Special Allowance for the purposes of the terms and
conditions contained in Attachment B.

 

4.

Special Payment Terms for Spare Engines. GE and Customer agree to modify the
payment terms in Exhibit C of the GTA for these New Engines as follows:

LA13-1GE PROPRIETARY INFORMATION

--------------------------------------------------------------------------------

 

 

a.

Purchase Order. Customer shall provide a Purchase Order to GE in accordance with
the “PO Date” in Attachment A.

 

b.

Deposit. Customer shall pay a pre-delivery deposit of [***] of the New Engine
base price listed in Attachment C in accordance with the “PDP Payment Date” in
Attachment A, paid by wire transfer, and payable upon issuance of invoice.

GE and Customer agree that as of the Effective Date, Customer has not made any
progress payments or payments of any kind for New Engines purchased under this
LA13-1.

GE and Customer agree that any and all progress payments previously made under
LA13 shall be retained by GE and used toward the purchase of engine in LA12-1 in
accordance with the terms and conditions in LA12-1, and such payments shall not
be considered as progress payment or payment of any kind for any of the New
Engines in this LA13-1.

 

c.

Final Invoice. Customer shall pay the balance due at time of Delivery, paid by
wire transfer.

 

5.

[***]

 

6.

If between the Effective Date and December 31, 2021 Airline sells, transfers
title or subleases a New Engine, Airline agrees to provide GE with the first
right to each of the (20) New Engines.

 

7.

[***]

The obligations set forth in this Agreement are in addition to the obligations
set forth in the GTA. In the event of conflict between the terms of this
Agreement and the terms of the GTA, the terms of this Agreement shall take
precedence. Terms which are capitalized but not otherwise defined herein shall
have the meaning given to them in Article I of the GTA.

Confidentiality of Information. This Agreement contains information specifically
for Airline and GE, and nothing herein contained shall be divulged by Airline or
GE to any third person, firm or corporation, without the prior written consent
of the other Parties, which consent shall not be unreasonably withheld; except
(i) that Airline’s consent shall not be required for disclosure by GE of this
Agreements, to an Engine program participant, joint venture participant,
engineering service provider or consultant to GE so as to enable GE to perform
its obligations under this Agreement or to provide informational data; (ii) to
the extent required by Government agencies, by law, or to enforce this Letter
Agreement; and (iii) to the extent necessary for disclosure to the Parties’
respective insurers, accountants or other professional advisors who must
likewise agree to be bound by the provisions of this paragraph. In the event (i)
or (iii) occur, suitable restrictive legends limiting further disclosure shall
be applied. In the event this Letter Agreement, or other GE information or data
is required to be disclosed or filed by government agencies by law, or by court
order, Airline shall notify GE at least thirty (30) days in advance of such
disclosure or filing and shall cooperate fully with GE in seeking confidential
treatment of sensitive terms of this Agreement.

LA13-1GE PROPRIETARY INFORMATION

--------------------------------------------------------------------------------

 

 

MESA AIR GROUP, INC

 

Signature:/s/ Brian S. Gillman

 

Name:Brian S. Gillman

 

Title:EVP & General Counsel

 

Date:March 25, 2020

GENERAL ELECTRIC CO.

 

Signature:/s/ Michael P. Munz

 

Name:Michael P. Munz

 

Title:GM – N. American Sales

 

Date:March 26, 2020

 

 

 

 

 

LA13-1GE PROPRIETARY INFORMATION

--------------------------------------------------------------------------------

 

ATTACHMENT A

Spare Engine Delivery Schedule

 

Spare Engine Ref No.

Engine Type

PO Date

PDP Payment Date

Delivery Date

1

CF34-8C5

Effective date

[***]

Apr, 2021

2

CF34-8C5

Effective Date

[***]

Apr, 2021

3

CF34-8C5

Effective Date

[***]

May, 2021

4

CF34-8C5

Effective Date

[***]

May, 2021

5

CF34-8C5

Effective Date

[***]

May, 2021

6

CF34-8C5

Effective Date

[***]

Jun, 2021

7

CF34-8C5

Effective Date

[***]

Jun, 2021

8

CF34-8C5

Effective Date

[***]

Jun,2021

9

CF34-8C5

Jan 1, 2020

[***]

Jul, 2021

10

CF34-8C5

Feb 1, 2020

[***]

Jul, 2021

11

CF34-8C5

Mar 1, 2020

[***]

Jul, 2021

12

CF34-8C5

Apr1,2020

[***]

Aug, 2021

13

CF34-8C5

May 1, 2020

[***]

Aug, 2021

14

CF34-8C5

Jun 1, 2020

[***]

Aug, 2021

15

CF34-8C5

Jul 1,2020

[***]

Sep, 2021

16

CF34-8C5

Aug 1, 2020

[***]

Sep,2021

17

CF34-8C5

Sep 1, 2020

[***]

Sep,2021

18

CF34-8C5

Oct 1, 2020

[***]

Sep, 2021

19

CF34-8C5

Nov 1, 2020

[***]

Dec, 2021

20

CF34-8C5

Dec 1, 2020

[***]

Dec, 2021

 

 

LA13-1GE PROPRIETARY INFORMATION

--------------------------------------------------------------------------------

 

ATTACHMENT B

CONDITIONS FOR SPECIAL ALLOWANCES/DELAY/CANCELLATION

1.

Termination of Special Allowances

For the avoidance of doubt, it is understood that GE shall have no further
obligation beyond the Expiration Date to provide any of such Special Allowances
which were not provided to Airline, through no fault of GE.

2.

Adjustment of Allowances

[***]

3.

Assignability of Allowance

Any allowance described herein is exclusively for the benefit of Airline and is
not assignable without GE’s written consent.

4.

Set Off for Outstanding Balance

GE shall be entitled, with five (5) days prior written notice, to set off any
outstanding obligation and amounts that are due and owing from Airline to GE
(and not subject to a good faith dispute) for goods or services (whether or not
in connection with this Letter Agreement and/or GTA), against any amount payable
by GE to Airline in connection with this Letter Agreement and/or GTA.

5.

Cancellation Spare Engines

Airline recognizes that harm or damage will be sustained by GE if Airline fails
to accept delivery of the Spare Engines when duly tendered. Within thirty (30)
days of any such cancellation or failure to accept delivery occurs, Airline
shall remit to GE a minimum cancellation charge equal to [***] of the Engine
price, determined as of the date of scheduled Engine delivery to Airline.
Further GE reserves the right to terminate this agreement, in part or in whole,
if the PDP Payment is not paid in accordance with the schedule in Exhibit A.

The parties acknowledge such minimum cancellation charge to be a reasonable
estimate of the minimum harm or damage to GE in such circumstances. If any such
cancellation or failure occurs with less than such twelve (12) months prior
written notice, GE shall also retain all remedies in law and equity available to
GE for damages in excess of such minimum cancellation charge.

GE shall retain any progress payments or other deposits made to GE for any such
Engine. Such progress payments will be applied first to the minimum cancellation
charge for such Engine and, in circumstances described in the last sentence of
the preceding paragraph, then to any further damages sustained by GE as a result
of such cancellation or failure to accept delivery. Progress payments held by GE
in respect of any such Engine which are in excess of such



LA13-1

GE PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------

 

amounts will be refunded to Airline, provided Airline is not then in arrears on
other amounts owed to GE.

6.

Delay Charge for Spare Engines

In the event Airline delays the scheduled delivery date of a Spare Engine for a
period, or cumulative period, of more than [***], such delay shall be considered
a cancellation and the applicable provisions hereof regarding the effect of
cancellation shall apply.

7.

Offset Requirements

Any allowance described herein is predicated on the assumption that no offset or
countertrade requirement will be imposed on GE. If such requirement is imposed,
then GE reserves the right to reduce the allowance commensurate with the cost to
GE of performing such offset or countertrade obligation(s).






LA13-1

GE PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------

 

ATTACHMENT C

 

BASE PRICES FOR SPARE ENGINES

 

 

ItemList Base Price2019 US Dollars1.Spare CF34-8C5 engine, bare[***]

 

 

 

A.Base prices are effective for basic Spare Engines delivered to Airline by GE
on or before December 31, 2020. The base prices are for delivery Ex Works,
Evendale, Ohio, or point of manufacture, and Airline shall be responsible, upon
delivery, for the payment of all taxes, duties, fees or other similar charges.

B.The selling price of basic Spare Engines delivered after December 31, 2020
above shall be the base price then in effect, which base price shall be subject
to adjustment for escalation in accordance with GE’s then-current escalation
provisions.

C.The selling price of Engine Build Up hardware, if any such hardware is
ordered, will be based on GE’s then-current price and is not subject to the
escalation provisions set forth herein.

 

 






LA13-1

GE PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------

 

ATTACHMENT D

ESCALATION

 

I.

The base value for the guarantees and other prices expressed in applicable U.S.
base year dollars are subject to escalation and shall be adjusted effective
January 1st of the year following the applicable base year and January 1st of
each calendar year thereafter pursuant to the provisions of this Attachment D.

 

II.

The following three average indices as published in December of the year prior
to the applicable guarantee or price year shall be used to determine the amount
of adjustment upward or downward:

 

 

A.

The four quarter average discussed below of the "ECI 336411W" or "NAICS Code
336411" (BLS code: CIU2023211000000I)," as published by the U.S. Department of
Labor, Bureau of Labor Statistics, to the second decimal place.

 

 

B.

The twelve-month average discussed below of the wholesale price index for
"Industrial Commodities," Codes 03 through 15 (BLS code: wpu03thru15), as
published by the Bureau of Labor Statistics, to the second decimal place.

 

 

C.

The twelve-month average discussed below of the wholesale price index for
"Metals and Metal Products," Code 10 (BLS code:  wpu10), as published by the
Bureau of Labor Statistics,  to the second decimal place.

 

III.

The index described in Paragraph II.A above is published on a quarterly basis
and the indices described in Paragraphs II.B and II.C above are published on a
monthly basis. The four quarter average for the index described in Paragraph
II.A above and the twelve month average for each index described in Paragraphs
II.B and II.C above shall be determined for the base and current years. The base
year shall be the twelve months ended September for the year preceding the base
year as defined in the relevant section of this Agreement. The current year
shall be the twelve months ended September of the year preceding the year in
which the guarantee, rate, or price applies. Following is the methodology which
shall be used to calculate the average indices described in Paragraphs II.A,
II.B, and II.C for a particular twelve-month period with respect to the base
year or relevant current year (the "Calculation Twelve Month Period"):

 

 

A.

The "four quarter average" described in Paragraph II.A above shall be determined
by averaging the index for each of the four quarters contained within the
Calculation Twelve Month Period.

 

 

B.

The "twelve-month average" described in Paragraphs II.B and II.C above shall be



LA13-1

GE PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------

 

 

determined by averaging the index for each of the twelve months contained within
the Calculation Twelve Month Period.

 

IV.

Values for guarantees and prices in any calendar year subject to this clause
shall be adjusted by the average of the percentage change in each average index
described above for the current over the base year.

 

Example - determine base price or guarantee rate for 2007 with a base year of
2006:

 

 

Escalation IndicesWeighting

Base Indices

Current Indices

Percent Changes

 

Weighted

1. Labor

33.3%

97.95

101.80

3.93%

1.31%

2. Metals

33.3%

159.18

165.81

4.17%

1.39%

3.  Industrial Commodities

33.3%

156.18

169.25

8.37 %

2.79%

 

Total Escalation5.5%

 

Assume a base price or guarantee rate in 2006 $ of 100.

Calculate 2007 price or guarantee rate= $100 X [1.055] = $105.50.

 

V.

The guarantee rate or price shall be final and will not be subject to further
adjustments in the indices. In no event shall the invoice price be lower than
the base price.

 

VI.

In determining the adjustment to be added to the guarantee rate or price, the
total escalation percent increase shall be calculated to the nearest one-tenth
of one percent.  If the next succeeding decimal place is five or more, the
preceding decimal figure shall be raised to the next higher figure. If the next
succeeding decimal place is four or less, the preceding decimal figure shall be
kept  at its then current figure.

 

VII.

In the event that the indices specified herein are discontinued, or the basis of
their calculation is modified, equivalent indices shall be substituted by GE to
reflect increases in labor and material costs up to the September of the year
prior to scheduled delivery of the Products.

 

VIII.

In the event the U.S. Bureau of Labor Statistics publishes indexes using a new
base year, then the escalation shall be computed using such new indices.

 

 

 



LA13-1

GE PROPRIETARY INFORMATION

 

